Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 07/13/2022 are accepted. Claims 50 and 55 are amended.
	Applicant’s amendments to the drawings filed 07/13/2022 are accepted.
Response to Arguments
3)	Applicant’s arguments, see section titled “Objections to the Drawings and Claims”, filed 07/13/2022, with respect to the drawings and claims have been fully considered and are persuasive.  The objections of the drawings and claims have been withdrawn. 
Applicant’s arguments, see section titled “Claims Rejections under 35 U.S.C. § 112, 102, and 103 Should be Withdrawn”, filed 07/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 50-61, 63, and 65-70; and the 35 U.S.C. 103 rejections of claims 50-51, 54, 61, 63, and 65-66 as being unpatentable over Fuchs et al. (U.S. PGPUB 20120271235), hereinafter Fuchs, in view of Tauschinski (U.S. Patent No. 4387879), hereinafter Tauschinski, in view of Patterson et al. (U.S. Patent No. 5613956), hereinafter Patterson; claims 50, 52, 54, 63, and 65-66 as being unpatentable of Baid (U.S. PGPUB 20140343497), hereinafter Baid, in view of Tauschinski, in view of Patterson; claim 56 as being unpatentable over Fuchs in view of Tauschinski, in view of Patterson, in view of Knutsson (WO2017151052), hereinafter Knutsson; claim 57 as being unpatentable over Fuchs in view of Tauschinski, in view of Patterson, in view of Sokolski et al. (U.S. PGPUB 20180200487), hereinafter Sokolski; claims 58-60 as being unpatentable over Fuchs in view of Tauschinski, in view of Patterson, in view of Shluzas et al. (U.S. PGPUB 20160206834); claims 67-70 as being unpatentable over Fuchs in view of Tauschinski, in view of Patterson, in view of Bonnal (U.S. PGPUB 20150306349), hereinafter Bonnal; claims 67-70 as being unpatentable over Baid in view of Tauschinski, in view of Patterson, in view of Bonnal have been withdrawn.
Allowable Subject Matter
4)	Claims 50-61, 63, and 65-70 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 50, the closest prior art of record is Fuchs. While Fuchs teaches an intravenous catheter assembly (as shown in Fig. 1) comprising:
	a catheter tube (Fig. 1; 1a);
	a catheter hub (Fig. 1; 1) having a distal end (as shown in Annotated Fig. 1) and a proximal end (Fig. 1; 1.2), wherein the distal end is joined to the catheter tube (as shown in Fig. 1) and the proximal end defines a housing having an inner space (as shown in Fig. 2);
	a needle (Fig. 1; 5) extending through the catheter hub and the catheter tube (as shown in Fig. 1) and defining an axial direction (as shown in Annotated Fig. 1), wherein the needle has opposite proximal and distal ends (as shown in Fig. 1), the distal end forming a needle tip (Fig. 5; 5.1);
	a needle hub (Fig. 2; 3 and 4) attached to the proximal end of the needle [Paragraph 0017] having a housing (as shown in Fig. 2); and
	a needle guard (Fig. 1; 7) comprising an upper end (Fig. 2; end towards 7.2/7.3) and a lower end (Fig. 2; end towards 7.1); wherein the needle guard is arranged on the needle [Paragraph 0019] wherein the upper end of the needle guard is securely retained in the housing of the catheter hub (as shown in Fig. 2) exposing the lower end of the needle guard (Examiner interprets the lower end of the needle guard to be exposed, as it is capable of being interacted with before the needle hub is attached to the catheter hub, as opposed to the upper end of the needle guard) and wherein in a ready to use position (as shown in Fig. 2) of the intravenous catheter assembly, a catheter hub portion with the lower end of the needle guard is securely retained in an inner space of the needle hub (as shown in Fig. 2); and a first valve (Fig. 1; 2) provided within the inner space in the catheter hub;
	Fuchs fails to teach a second valve provided in the inner space in the catheter hub, wherein the second valve comprises at least one of a groove, a channel, or a suitable projection formed on an outer surface of the second valve, and wherein the outer surface of the second valve is configured to compatibly sit within at least one a groove, a channel, or a projection formed on an inner surface of the catheter hub; and wherein the second valve is configured with a plug also being housed in the inner space in the catheter hub. 
	While Tauschinski and Patterson can reasonably account for a second valve provided in the inner space in the catheter hub, wherein the second valve comprises at least one of a groove, a channel, or a suitable projection formed on an outer surface of the second valve, and wherein the outer surface of the second valve is configured to compatibly sit within at least one a groove, a channel, or a projection formed on an inner surface of the catheter hub, there is no reasonable teaching or reasoning to amend the prior art of Fuchs to have a second valve be configured with a plug also being housed in the inner space in the catheter hub.
The combined structure of the plug and the second valve imparts a novel and non-obvious function of the claimed invention; namely, ensuring the second valve’s status as a blood control septum - as noted by Applicant in Page 16, lines 1-16 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783